Citation Nr: 1719325	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-18 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date of April 11, 2008 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the January 2011 rating decision, the RO granted the TDIU claim, effective April 27, 2010.  In the March 2012 rating decision, the RO denied an earlier effective date of April 11, 2008 for the TDIU claim.

In an October 2016 Statement in Support of Claim, the Veteran indicated that he would not be attending his scheduled October 2016 hearing.  Accordingly, the Board will consider this as a withdrawal of his earlier hearing request.


FINDING OF FACT

The record demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation as of April 11, 2008.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date of April 11, 2008 for TDIU are met.  38 U.S.C.A.  §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier Effective Date for TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a), 4.19 (2016); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

In cases where the schedular requirements for TDIU consideration are not satisfied, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Where the percentage requirements are not satisfied but unemployability is shown, the case must be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  Id.  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Preliminarily, the Board notes that the Director denied entitlement to TDIU on an extraschedular basis in a February 2010 decision.  However, the Board is not bound by an adverse determination by the Director regarding extraschedular entitlement to TDIU, which is in essence a decision by the agency of original jurisdiction reviewable de novo by the Board, and thus, no different than a RO's decision in terms of its effect on the Board's statutory jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233, 238 - 39 (2015).  

In this case, the Board finds that the evidence supports unemployability since April 11, 2008, the day after he stopped working.  

On April 15, 2008, the Veteran submitted his Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The VA Form 21-8940 indicates that the Veteran had completed one year of college education and the last time he worked fulltime was on April 10, 2008, when he became disabled to work.

April 2008 correspondence from his employer indicated that the Veteran was being terminated as a result of his disability.  The letter further indicated that his knees had deteriorated to the point where he is no longer able to perform in the workplace.  His former employer also noted that he had always been a hard worker and good employee and despite trying to move him to a position that would allow him to work from a desk, he was nevertheless unable to sit for prolonged periods of time.  The Veteran's employer concluded by saying that they had no choice but to terminate his employment because of his inability to perform his job and his frequent absence, missing worked days, rendered him incapable of continuing his job.

In an April 2008 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) a service manager, from the Veteran's former job, indicated that the Veteran was given a job on front desk, but was unable to perform due to pain from standing and walking.

In an undated correspondence, received by the RO in September 2008, the Veteran indicated that he had worked as an automotive mechanic at the dealership level since his medical discharge from service in 1985.  He further indicated that he missed several weeks of work when he was in excruciating pain from his knee, to the extent where he was unable to lay any weight on the joint of his knee.  He further stated that he tried to return to work several weeks after taking some time off, only to discover that the pain in his legs would not allow him to continue.  The Veteran stated that he was terminated by his employer several weeks after he returned to work in March 2008, when it became obvious to him that he would no longer be able to continue his job.

In a December 2008 private medical opinion, the Veteran's private physician indicated that when walking, the Veteran's ankles shifted laterally and his gait was abnormal.  He also stated that due to these problems, he is now having low back pain and is unable to sit for any extended period of time.  He opined that based on his exam and review of x-rays and MRI, which showed damage to the knees and ankles, the Veteran is unemployable.  The private physician particularly noted that "it appears that his previous employer went to extraordinary measures to help him in keeping his job but was unsuccessful due to [the Veteran's] condition. . ."

In an undated correspondence from his wife, received by the RO in March 2009, the Veteran's wife, T.T., stated that as the years have gone by, it has become harder for the Veteran to continue to work.  She explained that it had gotten to the point where he was really struggling to continue to work and that he would come home from work and sit in a chair, with ice packs on his ankles and knees.  She also noted that he had hurt his knees so severely that he had been unable to go on and he was unable to stand or walk for more than a minute before he was forced to sit down, due to pain.  She also indicated that the Veteran was unable to sit for extended periods due to pain, also having great difficulty dealing with stairs.  Additionally, T.T. indicated that they were being forced to sell their house because her husband was unable to work.

In a May 2010 correspondence, a letter from a physician assistant at the VA CBOC Mental Health Clinic in Greenville, NC, indicated that the Veteran was being treated for major depressive disorder, secondary to a service related medical condition.  She indicated that the Veteran's condition prevented him from working.

In May 2010, the Social Security Administration's (SSA) Office of Adjudication and Review ruled that the Veteran was unemployable, due to severe impairments of chronic ankle sprain with post status pain, osteoarthritis, low back pain, tenosynovitis, and rheumatism. 

A November 2010 correspondence provided additional statements from the Veteran's former supervisor, R.S.  According to R.S., they did not terminate the Veteran from employment because they wanted to, but rather, because the Veteran was unable to work 40 hours a week.  R.S. further noted that the Veteran was a long term and valued employee, who witnessed his physical condition from his military service worsen over the years.

After a review of all pertinent evidence of record, the Board finds that the Veteran's TDIU claim rendered him unable to secure or follow a substantially gainful occupation as of April 11, 2008.  Evidence on the record demonstrates that the Veteran's service-connected disabilities made it extremely difficult for him to work full-time.  The Veteran initially worked as an automotive mechanic and after he took some time away from work as a result of severe pain in his knees and ankles, he lost his job because it was impossible for him to maintain employment.  Even though his employer made accommodations for him by transferring him to a desk job to do sedentary work, the Veteran was still unable to work as a result of his inability to sit for extended periods of time.  He was also unable to walk at a distance.  He was forced to nurse his pain and discomfort after working, as indicated by his wife.  In addition to unsuccessfully exercising different options for gainful employment and exhausting those options, the Board also notes that SSA determined the Veteran unemployable.

Accordingly, the Board finds that the Veteran has consistently experienced severe functional impairment as a result of his service-connected disabilities since April 11, 2008.  


ORDER

Entitlement to an earlier effective date of April 11, 2008 for TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


